Name: Commission Decision (EU) 2018/1733 of 14 November 2018 approving, on behalf of the European Union, the modification of Appendix 1 to Annex XIII to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia, Ecuador and Peru, of the other part
 Type: Decision
 Subject Matter: foodstuff;  America;  European construction;  processed agricultural produce;  plant product;  agricultural activity;  marketing;  international affairs
 Date Published: 2018-11-16

 16.11.2018 EN Official Journal of the European Union L 288/15 COMMISSION DECISION (EU) 2018/1733 of 14 November 2018 approving, on behalf of the European Union, the modification of Appendix 1 to Annex XIII to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia, Ecuador and Peru, of the other part THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/735/EU of 31 May 2012 on the signing, on behalf of the Union, and provisional application of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (1), and in particular Article 4 thereof, Whereas: (1) The Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (2), (hereinafter the Agreement) has been provisionally applied with Peru since 1 March 2013 (3) and with Colombia since 1 August 2013 (4). Ecuador has acceded to the Agreement by means of a Protocol of Accession (5), which is provisionally applied since 1 January 2017. (2) Article 209 of the Agreement provides for the possibility to add new geographical indications to Appendix 1 to Annex XIII to the Agreement after having completed the objection procedure and after having examined the geographical indications as set out in Article 208 thereof. (3) Colombia submitted to the Union a request to add new geographical indications to Appendix 1 to Annex XIII to the Agreement. The Union has completed the objection procedure and the examination of nine new geographical indications of Colombia. (4) Article 257(2) of the Agreement provides that the Sub-Committee on Intellectual Property, established by the Parties in accordance with Article 257(1) of the Agreement, is responsible for assessing the information referred to in Article 209 of the Agreement and for proposing to the Trade Committee, established by the Parties in accordance with Article 12(1) of the Agreement, the modification of Appendix 1 to Annex XIII to the Agreement. (5) On 5 October 2018, the Sub-Committee on Intellectual Property assessed the information in relation to the nine new geographical indications of Colombia and proposed to the Trade Committee to modify Appendix 1 to Annex XIII to the Agreement accordingly. (6) Article 13(1)(d) of the Agreement establishes that the Trade Committee is responsible for evaluating and adopting decisions envisaged in the Agreement regarding any subject matter which is referred to it by the specialised bodies established according to the Agreement. (7) Pursuant to Article 14(3) of the Agreement, in the cases referred to in Article 12(4) any decision shall be adopted by the EU Party and the signatory Andean country concerned and shall have effect only between those Parties. The matter falls under the provisions of Article 12(4) as it relates exclusively to the bilateral relationship between the EU Party and Colombia, and has been discussed in a bilateral session of the Sub-Committee on Intellectual Property. (8) Appendix 1 to Annex XIII to the Agreement should therefore be modified and the modifications should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The modifications of Appendix 1 to Annex XIII to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia, Ecuador and Peru, of the other part, set out in the draft Decision of the Trade Committee, are hereby approved on behalf of the European Union. The draft Decision of the Trade Committee is set out in the Annex to this Decision. Article 2 The Head of the Union Delegation in the Trade Committee is authorised to approve the decision of that Committee on behalf of the European Union. Article 3 After its adoption, the Decision of the Trade Committee shall be published in the Official Journal of the European Union. Article 4 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 14 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 21.12.2012, p. 1. (2) Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (OJ L 354, 21.12.2012, p. 3). (3) Notice concerning the provisional application between the European Union and Peru, of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (OJ L 56, 28.2.2013, p. 1). (4) Notice concerning the provisional application between the European Union and Colombia, of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (OJ L 201, 26.7.2013, p. 7). (5) Council Decision (EU) 2016/2369 of 11 November 2016 on the signing, on behalf of the Union, and provisional application of the Protocol of Accession to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of Ecuador (OJ L 356, 24.12.2016, p. 1). ANNEX DECISION No [ ¦]/2018 OF THE TRADE COMMITTEE of [ ¦] 2018 modifying Appendix 1 to Annex XIII to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia, Ecuador and Peru, of the other part THE TRADE COMMITTEE, Having regard to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia, Ecuador and Peru, of the other part, and in particular Article 13(1)(d) thereof, Whereas: (1) On 11 February 2014 Colombia submitted to the Union its request to add new geographical indications to Appendix 1 to Annex XIII to the Agreement pursuant to Article 209 of the Agreement. The Union has completed the objection procedure and the examination of nine new geographical indications of Colombia. (2) On 5 October 2018, pursuant to Article 257(2) of the Agreement, the Sub-Committee on Intellectual Property, in a session between the EU Party and Colombia, assessed the information in relation to the nine new geographical indications of Colombia and proposed to the Trade Committee to modify Appendix 1 to Annex XIII to the Agreement accordingly. (3) Appendix 1 to Annex XIII to the Agreement should therefore be modified. (4) The decision to modify Appendix 1 to Annex XIII to the Agreement may be adopted in a session of the Trade Committee between the Union Party and Colombia, pursuant to Article 14(3) of the Trade Agreement, as it relates exclusively to the bilateral relationship between them and does not affect the rights and obligations of another signatory Andean Country, HAS DECIDED AS FOLLOWS: Article 1 In the table under point (a) Geographical Indications of Colombia for agricultural and foodstuff products, wines, spirit drinks and aromatised wines in Appendix 1 to Annex XIII to the Agreement, the entries in the Annex to this Decision are added. Article 2 This Decision, done in duplicate, shall be signed by representatives of the Trade Committee who are authorized to act on behalf of the Parties for purposes of modifying the Agreement. This Decision shall be effective from the date of the later of these signatures. This Decision shall enter into force on the day of its adoption. Done at For the Trade Committee Head of EU delegation Head of Colombia's delegation ANNEX CafÃ © de NariÃ ±o Coffee CafÃ © de Cauca Coffee CafÃ © del Huila Coffee Bizcocho de Achira del Huila Bread, pastry, cakes, confectionery, biscuits and other baker's wares Queso Paipa Cheese Queso del CaquetÃ ¡ Cheese Clavel de Colombia Flowers and ornamental plants Rosa de Colombia Flowers and ornamental plants Crisantemo de Colombia Flowers and ornamental plants